DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-8 are currently pending.  This is the first Office Action on the merits.  


Information Disclosure Statement 
The Information Disclosure Statements filed 9/11/2020 and 2/17/2022 have been reviewed.  


Election/Restrictions
Applicant’s election of Group I (claims 1-7) in the reply filed on March 21, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claim 8 is withdrawn as being directed to unelected inventions or species, there being no allowable linking or generic claims.
Claims 1-7 are examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Saettone et al. WO 2018/178899 (10/4/2018)(2/17/2022 IDS). 
Saettone et al. (Saettone) teaches a cosmetic composition comprising from 0.1 to 30% of at least a polyhydroxyalkanoate (PHA) in the form of particles having an average diameter comprised between 0.1 and 100 micrometers. (See Abstract and claim 1).  
PHA includes poly-3-hydroxybutyrate (PHB). (See Saettone claim 10).  PHB is called for in instant claims 3 and 7. (See also page 8 of Seattone for species of PHA recited in claim 3.)   PHB is a PHA as called for in instant claim 1.  PHB is a PHA that has a chain length between 1 and 8 carbons (4 carbons specifically) which falls within the range called for in instant claim 2. (See https://www.britannica.com/science/poly-2-hydroxy-butyrate).   Many of the other PHAs taught on page 8 of Seattone have a chain length that overlaps with the claimed chain length of between 1 and 8 carbons.    
0.1 to 30% PHA overlaps with the from 0.1 to 30% PHA called for in instant claim 1.
The PHB is present in particles that have an average diameter from 0.1 micrometer to 100 micrometers, preferably from 1 micrometer to 50 micrometers (see pp. 2-3).  From 1 micrometer to 50 micrometers overlaps with the from 0.1 nm to 50 micrometers called for in instant claim 1.  The composition comprises pigments as called for instant claim 4. (See page 11).   
The compositions can be used to make cosmetics such as foundations, eyeshadows, lipsticks and other cosmetics. (See Saettone claim 17).  Example 4 is a lipstick.  
PHB has an oil absorption of preferably from 30 to 300 g of oil/100 g of polymer.  (See page 6, lines 5-10).  An oil absorption capacity of from 30 to 300 g of oil/100 g overlaps with the between 60 to 150 grams of oil per 100 g called for in instant claim 5.
The composition can comprise emulsions and can comprise silicone oils in the oily phase. (See page 10, lines 10-20). This reads on a silicone external phase as called for in instant claim 7.     
Saettone teaches that PHA, including PHB, in the form of particles acts as a texturizing agent and ensures the desired consistency and flowability properties to the cosmetic composition during the application, as well as a reduced greasiness.  Indeed the particles have a strong ability to absorb oily substances, where they minimize the greasy effect and absorb excess sebum, making the skin less shiny.  Additionally, they contribute to an effect that is a filling and smoothing effect. (See Abstract). 
It would be prima facie obvious for an ordinary skilled artisan to combine from 0.1 to 30% of PHB particles having an average diameter comprised between 0.1 and 100 micrometers with a silicone oil and a pigment in an emulsion that is a foundation in order to have a cosmetic composition of desirable consistency with a strong ability to absorb excess sebum and that has a smoothing effect on wrinkles as taught by Saettone.   


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619